


Exhibit 10.22

 

CRA INTERNATIONAL, INC.

 

2006 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT FOR PERFORMANCE

 

Name of Grantee:

 

Number of Restricted Stock Units (“Target Amount”):

 

Grant Date:

 

CRA INTERNATIONAL, INC. (the “Company”) has selected you (“Grantee”) to receive
an award of Restricted Stock Units identified above, subject to the attached
Statement of Terms and Conditions, which is incorporated herein by reference and
made a part of this Agreement, and to the provisions of the Company’s Amended
and Restated 2006 Equity Incentive Plan, as may be amended from time to time
(the “Plan”).  By signing below you both accept this Award and acknowledge that
you have read, understand, agree to and accept this Restricted Stock Unit Award
Agreement for Performance (the “Agreement”).

 

Condition:

 

1.              This Restricted Stock Unit Award and any shares issued in
respect of Restricted Stock Units pursuant thereto are subject to the Company’s
stock and cash ownership guidelines, as in effect from time to time (the
“Ownership Guidelines”).

 

Signed as a Massachusetts agreement under seal as of the Grant Date:

 

CRA INTERNATIONAL, INC.

 

 

 

 

 

 

By: Paul Maleh, President and CEO

 

{Insert Holder name}

 

--------------------------------------------------------------------------------


 

STATEMENT OF TERMS AND CONDITIONS

 

Restricted Stock Unit Award

 

Each Restricted Stock Unit represents the right to receive one share of common
stock of the Company (“Common Stock”) in accordance with, and subject to, the
terms of this Agreement.  Capitalized terms used, but not defined, herein shall
have the meanings ascribed to them in the Award.  For purposes of this
Agreement, Company shall also mean all of the Company’s subsidiaries.  The
Company agrees to grant you the Award, subject to the terms and conditions of
the Plan and this Agreement as follows:

 

1.             Acceptance of Award.  The Grantee shall have no rights with
respect to this Award unless he/she shall have accepted this Award by signing
and delivering to the Company a copy of this Agreement within thirty (30) days
of the Grant Date indicated on the first page of this Agreement.

 

2.             Vesting of Restricted Stock Units.  Upon the final determination
by the Plan Administrator whether the performance goals set forth on Exhibit A
attached hereto and made a part hereof (the “Performance Goals”) during the
period from [           ] through and including [           ] (the “Performance
Period”) have been achieved and the further determination by the Plan
Administrator of the resulting number of Restricted Stock Units to be awarded to
the Grantee (the “Determined Award Amount”), [(50%)] of the Determined Award
Amount shall be immediately vested and non-forfeitable (“Vested”) and issued to
the Grantee on the date of such determination (the “Initial Vesting Date”), and
any Restricted Stock Units in excess of the Determined Award Amount shall be
immediately forfeited.  Thereafter, the remaining portion of the Determined
Award Amount shall become Vested and be issued to the Grantee as follows:  [25%]
of the Determined Award Amount upon the third anniversary of the Grant Date and
[25%] of the Determined Award Amount upon the fourth anniversary of the Grant
Date.  Entitlement to any Determined Award Amount and receipt of Vested
Restricted Stock Units is subject to the conditions set forth in Paragraph 3
below.  Each date upon which the Restricted Stock Units become Vested shall be a
Vesting Date. [NOTE TO FORM: Vesting described above assumes a 2 year
Performance Period and 4 year base vesting schedule, but vesting schedule of any
particular award may be changed as determined by the Plan Administrator,
provided that no vesting shall occur until the Plan Administrator has determined
whether, and the extent to which, the Performance Goals have been achieved.]

 

3.             Pro-Rata Vesting; Forfeiture.

 

(a)           Upon the termination prior to the Initial Vesting Date of the
Grantee’s employment with or performance of services for the Company due to
death or disability under the then established rules of the Company, then a
number of the Restricted Stock Units hereunder equal to the Target Amount shall
become Vested.  Upon the termination after the Initial Vesting Date of the
Grantee’s employment with or performance of services for the Company due to
death or disability under the then established rules of the Company, then an
additional number of the Restricted Stock

 

2

--------------------------------------------------------------------------------


 

Units hereunder shall become Vested so that the total number of Restricted Stock
Units hereunder that are Vested equals the Determined Award Amount.  In either
case, whether such termination is due to disability shall be determined by the
Company in its sole discretion.

 

(b)           If the Grantee’s employment with or service for the Company
terminates prior to any applicable Vesting Date for any reason other than as
described in Subparagraph (a) of this Paragraph, the Grantee’s unvested
Restricted Stock Units shall be forfeited and shall automatically be returned to
the Company.

 

4.             Duties; Disputes.

 

(a)           In performing its duties under this Agreement, the Company shall
be entitled to rely upon any statement, notice, or other writing that it shall
in good faith believe to be genuine and to be signed or presented by a proper
party or parties or on other evidence or information deemed by it to be
reliable.  In no event shall the Company be liable for any action taken or
omitted in good faith.  The Company may consult with its counsel or counsel of
any of the other parties hereto and, without limiting the generality of the
preceding sentence, shall not be held liable for any action taken or omitted in
good faith on advice of such counsel.

 

(b)           It is further agreed that if any controversy arises, between the
parties hereto or with any third person, with respect to the Restricted Stock
Units, any RSU Shares (as defined in Paragraph 6) or any part of the subject
matter of this Agreement, its terms or conditions, the Company shall not be
required to take any actions in the premises, but may await the settlement of
any such controversy by final appropriate legal proceedings or otherwise as it
may require, notwithstanding anything in this Agreement to the contrary, and in
such event the Company shall not be liable for interest or damages.

 

(c)           In the event that a dispute should arise with respect to the
delivery, right to possession, and/or ownership of the certificates held by the
Company representing any RSU Shares, the Company is authorized to retain such
certificates and evidences in its possession, or any portion thereof, without
liability to anyone, until such dispute shall have been settled either by mutual
written agreement of the parties concerned or by final order, decree or judgment
of a court of competent jurisdiction after the time for appeal has expired and
no appeal has been perfected, but the Company shall be under no duty whatsoever
hereunder to institute or defend any such proceedings.

 

(d)           The provisions of this Paragraph 4 shall survive the expiration or
earlier termination of this Agreement.

 

5.             Restriction on Transfer.

 

(a)           The Grantee shall not sell, assign, transfer, pledge, hypothecate,
mortgage, encumber or otherwise dispose of, voluntarily or involuntarily, by
operation of

 

3

--------------------------------------------------------------------------------


 

law or otherwise (collectively, “transfer”), any of the Restricted Stock Units
or any interest therein, except by will or the laws of descent and distribution
upon death.

 

(b)           The Grantee shall not have any stockholder rights, including
voting or dividend rights, with respect to the Award until the Grantee becomes a
record holder of any RSU Shares following their actual issuance pursuant to
Paragraph 6 of this Agreement.

 

6.             Receipt of Shares of Common Stock; Escrow; Transferability.

 

(a)           Restricted Stock Units that become Vested will be issuable in the
form of shares of Common Stock (“RSU Shares”) as soon as practicable after they
become Vested, but in no event later than two and one-half months after the end
of the year in which they become Vested, subject to the collection of the
minimum withholding taxes in accordance with the mandatory share withholding
provision of Paragraph 13 of this Agreement.  Notwithstanding the foregoing,
subject to Section 409A of the Code, to the extent that the Company reasonably
anticipates its deduction with respect to the delivery of RSU Shares would not
be permitted due to the application of Section 162(m) of the Code, such delivery
may be delayed in accordance with the regulations promulgated under Section 409A
of the Code.

 

(b)           Notwithstanding any other provision herein to the contrary,
(i) the Company may elect to pay Restricted Stock Units that become Vested in
the form of cash, RSU Shares, or any combination thereof in its discretion, and
(ii) no fractional shares of Common Stock shall be issued pursuant to this
Award.

 

(c)           The Grantee shall deposit with the Company, the certificate or
certificates representing all of the RSU Shares and shall promptly upon
acquisition of any additional shares of stock, property or securities described
in Paragraphs 7 and 9 hereof, deposit with the Company the certificate or
certificates for such additional shares.  Any such additional shares shall for
all purposes be deemed RSU Shares under this Agreement.  The Company shall hold
such certificates for the purposes of this Agreement.  Notwithstanding anything
to the contrary herein, the Company may elect to have the RSU Shares, including,
without limitation, any additional shares of stock, property or securities
described in Paragraphs 7 and 9 hereof, issued in book-entry in the Company’s
stock record books.  The Grantee shall continue to be the owner of the RSU
Shares, despite such deposit or book-entry issuance, and shall be entitled to
exercise all rights of ownership in such RSU Shares, subject, however, to the
provisions of this Agreement.

 

(d)           Anything herein to the contrary notwithstanding, the Grantee may
not sell or transfer any RSU Shares issued to him or her pursuant to this
Agreement unless the Holder will continue to meet, after such sale or transfer,
his or her ownership guideline under the Ownership Guidelines, until the
Grantee’s employment with the Company ends.  Subject to the foregoing, the
Grantee will be free to sell RSU Shares, subject, however, to applicable
requirements of federal and state securities laws, the

 

4

--------------------------------------------------------------------------------


 

Company’s insider trading policy or other Company policy as may be in effect
from time to time restricting the Grantee’s ability to sell shares of Common
Stock.

 

7.             Merger; and Change in Control.  After a merger of one or more
corporations with or into the Company or after a consolidation of the Company
and one or more corporations that, in any event, does not constitute a “Change
in Control” (as defined below), the Grantee shall be entitled to receive, in
lieu of any shares of Common Stock (or consideration based on the fair market
value of such shares), upon vesting and at no additional cost, shares of stock
or other securities, cash or other property (or consideration based on the fair
market value of such shares, securities cash or other property), as the holders
of the Common Stock received in connection with such merger or consolidation.

 

If (1) the Company is merged with or into or consolidated with another
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into other voting securities of the surviving entity) at least fifty percent
(50%) of the combined voting power of the voting securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation, (2) any “person” (within the meaning of Sections 13(d) and
14(d) of the Exchange Act), other than the Company or one of its subsidiaries,
becomes a beneficial owner (within the meaning of Rule 13d-3, as amended, as
promulgated under the Exchange Act), directly or indirectly, in a single
transaction or a series of transactions, of securities representing more than
50% of the combined voting power of the Company’s then outstanding securities,
or (3) the Company is liquidated or sells or otherwise disposes of substantially
all of its assets to another corporation or entity, with respect to any of the
foregoing, while Awards remain outstanding under the Plan, then in any such
event (a “Change in Control”): (i) subject to the provisions of clauses (iii),
(iv) and (v) below, upon and after the effective date of such Change in Control,
the Grantee shall be entitled to receive, in lieu of any shares of Common Stock
(or consideration based on the fair market value of such shares), upon vesting
and at no additional cost, shares of stock, other securities, cash or other
property (or consideration based on the fair market value of such shares,
securities, cash or other property), as the holders of the Common Stock received
in connection with such Change in Control, (ii) subject to the provisions of
clauses (iv) and (v) below, the Plan Administrator may accelerate, fully or in
part, the time of payment or vesting of this Award, so that this Award shall be
payable as of a date prior to or as of the effective date of such Change in
Control; (iii) subject to the provisions of clauses (iv) and (v) below, the Plan
Administrator may cancel this Award as of the effective date of such Change in
Control, provided that notice of such cancellation shall be given to each holder
of such an Award that is to be cancelled; (iv) the surviving, continuing,
successor, or purchasing corporation or other business entity or parent
corporation thereof, as the case may be, with respect to such Change in Control
(the “Acquiror”), may, without the consent of the Grantee, assume the Company’s
rights and obligations under this Award or substitute for this Award a
substantially equivalent award, and if it does so and if Grantee’s employment
with the Acquiror or a subsidiary thereof terminates without “cause” (as defined
in the Plan) within twelve (12) months following such Change in Control, then
the vesting of this Award or such award substituted therefor shall be
accelerated so that such award shall be payable in full as of the effective date
of such termination of employment; or (v) in the event of a Change in Control in
which the Acquiror does not assume or substitute for this Award, any
acceleration of this

 

5

--------------------------------------------------------------------------------


 

Award in connection with such Change in Control shall be at the discretion of
the Plan Administrator as set forth in the foregoing clauses of this paragraph,
provided that the amount paid as a result of the acceleration of this Award must
not exceed an amount determined by: (w)  truncating the Performance Period at
the effective date of such Change in Control, (x) adjusting the Performance
Goals for the truncated Performance Period, as determined by the Plan
Administrator in good faith, which the Plan Administrator is hereby authorized
to do, (y) determining the amount payable on this Award, as so adjusted, based
on actual performance measured over the truncated Performance Period and
(z) multiplying the amount determined by the foregoing clause (y) by the
percentage of the Performance Period that was completed as of the effective date
of the Change in Control.

 

8.             Dividend Equivalents.

 

(a)           If on any date the Company shall pay any cash dividend on shares
of Common Stock of the Company, the number of Restricted Stock Units credited to
the Grantee shall, as of such date, be increased by an amount determined by the
following formula:

 

W = (X multiplied by Y) divided by Z, where:

 

W = the number of additional Restricted Stock Units to be credited to the
Grantee on such dividend payment date;

 

X = the aggregate number of Restricted Stock Units credited to the Grantee as of
the record date of the dividend;

 

Y = the cash dividend per share amount; and

 

Z = the Fair Market Value per share of Common Stock (as determined under the
Plan) on the dividend payment date.

 

(b)           In the case of a dividend paid on Common Stock in the form of
Common Stock, including without limitation a distribution of Common Stock by
reason of a stock dividend, stock split or otherwise, the number of Restricted
Stock Units credited to the Grantee shall be increased by a number equal to the
product of (i) the aggregate number of Restricted Stock Units that have been
credited to the Grantee through the related dividend record date, and (ii) the
number of shares of Common Stock (including any fraction thereof) payable as
dividend on one share of Common Stock.  Any additional Restricted Stock Units
issued pursuant to this Paragraph 8 shall be subject to the vesting and
restrictions of this Agreement in the same manner and for so long as the
Restricted Stock Units granted pursuant to this Agreement to which they relate
remain subject to such vesting and restrictions, and shall be promptly forfeited
to the Company if and when such Restricted Stock Units are so forfeited. As used
in this Paragraph 8, a Restricted Stock Unit shall be “credited to the Grantee”
as of a record date if (i) the Restricted Stock Unit is outstanding and has not
yet vested as of such record date in accordance with the terms hereof as of such
record date or (ii) the Restricted Stock Unit has vested as of such record date
and is to be paid by the Company by issuing

 

6

--------------------------------------------------------------------------------


 

shares of Common Stock, but such shares of Common Stock are not yet issued as of
such record date.

 

9.             Stock Splits, Recapitalizations and Other Events.  If the
outstanding shares of the Common Stock shall be subdivided into a greater number
of shares or combined into a smaller number of shares, or in the event of a
reclassification of the outstanding shares of Common Stock, or if the Company
shall be a party to any merger, consolidation, recapitalization or capital
reorganization in which securities are issued in exchange for the RSU Shares,
there shall be substituted for the RSU Shares hereunder such amount and kind of
securities as are issued in such subdivision, combination, reclassification,
merger, consolidation, recapitalization or capital reorganization with respect
to the RSU Shares outstanding immediately prior thereto, and thereafter such
securities shall for all purposes be deemed the RSU Shares hereunder.  In any
such event, the provisions hereof shall be appropriately adjusted by the Company
so that they will continue to apply with similar effect to such new RSU Shares.

 

If the Company shall effect a subdivision or consolidation of shares or other
capital readjustment (other than a dividend paid on the Common Stock in the form
of Common Stock) or other increase or reduction of the number of shares of
Common Stock outstanding, in any such case without receiving compensation
therefor in money, services or property, then the number and class, of shares of
stock subject to any unvested Restricted Stock Units hereunder shall be
appropriately adjusted in such a manner as to entitle the Grantee to receive
upon vesting, or as otherwise provided under the terms of, this Award, the same
total number and class of shares of Common Stock as he would have received as a
result of the event requiring the adjustment had the Award vested, or as the
Grantee would have received otherwise as determined under the terms of the
Award, immediately prior to such event.

 

10.          No Transfer in Violation of Agreement.  The Company shall not be
required to transfer any of the Restricted Stock Units or RSU Shares on its
books that shall purportedly have been sold, assigned or otherwise transferred
in violation of this Agreement, or to treat as owner of such units or shares, or
to accord the right to vote as such owner or to pay dividends to, any person or
entity to which any such shares shall purportedly have been sold, assigned or
otherwise transferred in violation of this Agreement.  It is expressly
understood and agreed that the restrictions on transfer imposed by this
Agreement shall apply not only to voluntary transfers but also to involuntary
transfers, by operation of law or otherwise.  The Grantee shall pay all legal
fees and expenses of the Company arising out of or relating to any purported
sale, assignment or transfer of any Restricted Stock Units or RSU Shares in
violation of this Agreement.

 

11.          Severability.  If any provision of this Agreement shall be
determined to be invalid, illegal or otherwise unenforceable by any court of
competent jurisdiction, the validity, legality and enforceability of the other
provisions of this Agreement shall not be affected thereby.  Any invalid,
illegal or unenforceable provision of this Agreement shall be severable, and
after any such severance, all other provisions hereof shall remain in full force
and effect.

 

7

--------------------------------------------------------------------------------


 

12.          Equitable Relief.  The Grantee acknowledges that money damages
alone will not adequately compensate the Company for breach of any of the
Grantee’s covenants and agreements herein and, therefore, agrees that in the
event of the breach or threatened breach of any such covenant or agreement, in
addition to all other remedies available to the Company, at law, in equity or
otherwise, the Company shall be entitled to injunctive relief compelling
specific performance of, or other compliance with, the terms hereof.

 

13.          Tax Matters.

 

(a)           The Grantee will be liable for any and all taxes, including,
without limitation, withholding taxes, arising out of the grant or vesting of
the Restricted Stock Units or the issuance of any RSU Shares hereunder.  The
Company shall, unless otherwise approved by the Plan Administrator, meet its tax
withholding obligations with respect to RSU Shares to be issued to the Grantee
hereunder by withholding from such shares a number of shares with an aggregate
fair market value (as determined under the Plan) sufficient to satisfy such
withholding obligations, and the Grantee acknowledges and agrees that such
withholding may occur.

 

(b)           The Grantee will provide the Company with all information that the
Company shall request in connection with the Grantee’s receipt of the Restricted
Stock Units, and any subsequent disposition(s) thereof in order for the Company
to satisfy tax, accounting and securities laws reporting and other regulatory
requirements.  Information with respect to disposition(s) of Restricted Stock
Units should be delivered to the Company before the end of the month within
which they occurred.  Information should be provided to the attention of the
Company’s General Counsel or, in his absence, to its Chief Financial Officer.

 

(c)           Any other provision of this Agreement to the contrary
notwithstanding, the Grantee shall defend, indemnify and hold harmless the
Company from and against any and all damages, costs, expenses, fines, penalties,
reasonable attorney’s fees and claims of every kind or nature arising from the
Grantee’s failure to provide any information required hereunder or to pay any
tax amounts promptly and when due.

 

14.          Clawbacks. This Award and the Grantee (with respect to this Award)
shall be subject to any policies applicable to the Company as may be adopted
and/or modified from time to time by the Company and/or applicable law or the
rules of any stock exchange on which the Common Stock is listed that provide for
(i) the cancellation of this Award, (ii) reimbursement of this Award by the
Grantee, and (iii) effecting any other right of recoupment of equity or other
compensation provided with respect to this Award under the Plan

 

15.          No Obligation to Continue Employment.  The Company is not obligated
by or as a result of the Plan or this Award to continue the Grantee in
employment or in any other consulting arrangement with the Company and neither
the Plan nor this Award

 

8

--------------------------------------------------------------------------------


 

shall interfere in any way with the right of the Company to terminate the
employment or consulting relationship of the Grantee at any time.

 

16.          Notices.  Any notice required or permitted under this Agreement
shall be given in writing and shall be deemed effectively given (a) upon
personal delivery, (b) on the first business day after being sent by express
mail or a nationally recognized overnight courier service, (c) upon transmission
by facsimile with receipt confirmed, or (d) on the third business day after
being sent by registered or certified mail, return receipt requested, postage
prepaid.  To be effective, any such notice shall be addressed, if to the
Company, at its principal office, and if to the Grantee at the last address of
record on the books of the Company or at such other address as such party may
designate by ten (10) days prior written notice to the other party hereto.

 

17.          Benefit of the Agreement.  The rights and obligations of the
Grantee hereunder are personal to the Grantee, and except as otherwise expressly
provided herein, such rights and obligations may not be assigned or delegated by
the Grantee without the prior written consent of the Company.  Any assignment or
delegation of such rights and obligations of the Grantee absent such consent
shall be void and of no force or effect.  This Agreement shall inure to the
benefit of, and be binding upon, the legal representatives, successors and
assigns of the Company and the heirs, legal representatives, successors and
permitted assigns of the Grantee.  The rights and remedies of the Company
hereunder shall be cumulative and in addition to all other rights and remedies
the Company may have, at law, in equity, by contract or otherwise.  No
modification, renewal, extension, waiver or termination of this Agreement or any
of the provisions herein contained shall be binding upon the Company unless made
in writing and signed by a duly authorized officer of the Company.

 

18.          Choice of Law and Forum.  This Agreement shall be governed by, and
construed and enforced in accordance with, the substantive laws of The
Commonwealth of Massachusetts without regard to its principles of conflicts of
laws.  All litigation arising from or relating to this Agreement shall be filed
and prosecuted before any court of competent subject matter jurisdiction located
in Boston, Massachusetts.  The Grantee consents to the jurisdiction of such
courts over him or her, stipulates to the convenience, efficiency and fairness
of proceeding in such courts, and covenants not to allege or assert the
inconvenience, inefficiency or unfairness of proceeding in such courts.

 

19.          Construction.  The genders and numbers used in this Agreement are
used as reference terms only and shall apply with the same effect whether the
parties are of the masculine, neuter or feminine gender, corporate or other
form, and the singular shall likewise include the plural.

 

*              *              *

 

9

--------------------------------------------------------------------------------


 

Exhibit A

 

Performance Metrics and Targets

 

The number of vested performance-based Restricted Stock Units will be determined
by multiplying the number of performance-based Restricted Stock Units awarded
under this agreement by the percentage designated below based on the Company’s
achievement of the performance goals, as determined by the Plan Administrator
(the Compensation Committee). Where CRA performance is between two specified
levels, the percentage will be interpolated on a straight-line basis, and the
number of vested performance-based Restricted Stock Units will be rounded down
to the nearest whole number.

 

[NOTE TO FORM: Performance Goals, including performance criteria, performance
targets, and achievement formula to be described here.]

 

10

--------------------------------------------------------------------------------
